      Case 2:11-cv-01812-ER Document 103 Filed 10/22/19 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Imanuel Bassil Ali,              :     CIVIL ACTION
                                 :     NO. 11-1812
          Plaintiff              :
    v.                           :
                                 :
John E. Wetzel, et al.,          :
                                 :
          Defendants.            :

                                 ORDER

          AND NOW, this 22nd day of October, 2019, it is hereby

ORDERED that the Clerk of Court shall serve a copy of the

attached Order (ECF No. 100) upon of the Attorney General of the

Commonwealth of Pennsylvania.



          AND IT IS SO ORDERED.



                           /s/ Eduardo C. Robreno
                           EDUARDO C. ROBRENO, J.
      Case 2:11-cv-01812-ER Document 103
                                     100 Filed 10/22/19
                                               10/17/19 Page 2
                                                             1 of 2
                                                                  1



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Imanuel Bassil Ali,              :       CIVIL ACTION
                                 :       NO. 11-1812
           Plaintiff             :
     v.                          :
                                 :
John E. Wetzel, et al.,          :
                                 :
           Defendants.           :

                                 ORDER

           AND NOW, this 17th day of October, 2019, after

considering the Joint Motion for Partial Grant of the Writ of

Habeas Corpus (ECF Nos. 96, 98) it is hereby ORDERED that:



     1. A hearing on the joint motion shall be held on December

          16, 2019, at 10:00 a.m. before the Honorable Eduardo C.

          Robreno in Courtroom 15A; and

     2. The matter is referred to the Office of the Attorney

          General of the Commonwealth of Pennsylvania for comment,

          if any, by way of an amicus brief.      Any amicus brief in

          this matter shall be filed by November 15, 2019.



           AND IT IS SO ORDERED.



                           /s/ Eduardo C. Robreno
                           EDUARDO C. ROBRENO,    J.
